DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendment 
Claim Objections
Claims 1, 9-11, 18-19, 24-25, and 33-34 are objected to because of the following informalities:  in claim 1, line 11, the limitation “a sole” should be changed to “the sole” since it was mentioned previously in line 6.  Appropriate correction is required.  Claims 9-11, 18-19, 24-25, and 33-34 are objected because they depend on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-11, 18-19, 24-25, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the sole" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-11, 18-19, 24-25, and 33-34 are rejected because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 25, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Best, US 5,886,685, in view of Balakrishan, US 2004/0001075, and in further view of Hiroi, US 2017/0300132. 

Regarding Claim 1, Best (Figs. 1, 4) teaches a cyber foot cover (10) for use in an apparatus for detecting movements of a person using the apparatus (e.g., Foot operated computer mouse adapter 10 tracks movement of user’s foot; col. 5 lines 3-11), the cyber foot cover (10) comprising: 
-at least one sensor (40), 
-a foot cover (12) for receiving the at least one sensor (e.g., Housing 12, which is considered a “foot cover,” receives rollerball 40), wherein the at least one sensor comprises a rolling element arranged in the sole of the cyber foot cover (e.g., Rollerball 40 is arranged in the bottom surface 22, which is considered a “sole”), wherein the rolling element is formed by a sphere or an all-side roller (e.g., Rollerball 40 is a sphere), 
-fastening means (14) with which the foot cover is attachable to the leg of the person using the apparatus (e.g., Top straps 14 hold foot of user in place), and
-a sole (22).  

Best does not teach wherein the at least one sensor further comprises a rotation angle sensor, which detects a movement of the rolling element.

(e.g., Rotational sensors used for trackballs; par. 0026).  In the combined invention, the sensor of Best would feature a rotational sensor.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify best with the above teachings of Balakrishnan.  Balakrishnan teaches that rotational sensors allow the trackball to be sensed in two-dimensions, thereby providing greater accuracy of its position (par. 0026).

Best in view of Balakrishnan does not teach a sole which is curved so as to allow a continuously sliding rolling movement of the foot of the person using the apparatus during movement of the leg of the person using the apparatus. 

However, Hiroi (Fig. 5) teaches a sole that is curved (e.g., Bottom of foot device 80 is curved).  In the combined invention, the housing of Best would be shaped like a typical shoe.  This would allow a continuously sliding rolling movement of the foot of the person using the apparatus during movement of the leg of the person using the apparatus.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Balakrishnan with the above teachings of Hiroi.  A shoe-shaped housing would allow the user to place his or her feet into a 

Regarding Claim 9, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 1.

Hiroi (Fig. 5) characterized in that the curvature of the sole is convex in a transverse direction (e.g., Curve of sole is convex, or pointed outward, in a lateral direction).

The same rationale used to combine Best in view of Balakrishnan with Hiroi stated in claim 1 applies here and will not be repeated. 

Regarding Claim 10, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 1.

Hiroi (Fig. 5) further teaches characterized in that the sole has lateral regions in the transverse direction and a region arranged centrally between the lateral regions (e.g. Top half of sole 80 has curved regions, which are considered “lateral regions.”  Between them in a lateral direction is central region) wherein the lateral regions of the sole are more curved than the central region (e.g., The lateral regions more curved than the central region, which is not curved).

Regarding Claim 25, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 1.

Best (Figs. 1, 4) further teaches wherein the sole is smooth and made of at least one of metal and plastic, and wherein the sole is covered by a textile when using the cyber foot cover on a smooth surface (e.g., Housing 12 may be made up of plastic; col. 2 lines 65-67).

Regarding Claim 33, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 1.

Hiroi (Fig. 5) further teaches wherein the curvature of the sole is convex in a longitudinal direction of the sole (e.g., Curve of sole becomes convex, or pointed inward, in a longitudinal direction).

The same rationale used to combine Best in view of Balakrishnan with Hiroi stated in claim 1 applies here and will not be repeated. 

Regarding Claim 34, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 33.

Hiroi (Fig. 5) further teaches characterized in that the sole has a front region and a rear region in the longitudinal direction (e.g., Sole has top half and bottom half) and (e.g., Radius of the curvature of the top half is larger than radius of curvature the bottom half). 

The same rationale used to combine Best in view of Balakrishnan with Hiroi stated in claim 1 applies here and will not be repeated. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Balakrishan and in further view of Hiroi, as applied to claim 10 above, and in further view of Sveen, US 2010/0024252. 

Regarding Claim 11, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 10, but does not teach characterized in that the lateral regions of the sole are arranged such that they have a higher coefficient of friction than the centrally arranged region.

However, Sveen (Fig. 1) teaches the concept of portion of a sole having a friction coefficient (e.g., Sole element 6, which is located on the side of the sole, has a friction coefficient less than 0.8; par. 0030.  There may be more than one sole element on the lateral sides; abstract.  Presumably, the rest of the sole does not have a friction coefficient).  Applying this concept to Best in view of Balakrishnan and in further view of Hiroi, the lateral regions of sole of Hiroi would have a friction 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Balakrishnan and in further view of Hiroi with the above features of Sveen.  Sveen teaches that a friction coefficient allows in certain parts of the shoe to have a stronger grip (par. 0030). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Balakrishan and in further view of Hiroi, as applied to claim 1 above, and in further view of Breen, US 2008/0218472. 

Regarding Claim 18, Best in view of Balakrishnan and in further view of Hiroi teaches the apparatus according to claim 1, but does not teach a system for detecting movements of a person using the system and transforming the movements into a virtual space, wherein the system is adapted to convert the movements of the feet detected by the sensors into a synchronous, direction-identical and speed-identical locomotion of a virtual avatar in the virtual space.

However, Breen teaches a system for detecting movements of a person using the system and transforming the movements into a virtual space, wherein the system is adapted to convert the movements of the feet detected by the sensors into a synchronous, direction-identical and speed-identical locomotion of a virtual avatar in the (e.g., User’s movements of a mouse detected and converted into movements of an avatar; par. 0026). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Balakrishnan and in further view of Hiroi with the above features of Breen.  Breen teaches that the virtual avatar is a useful way of translating real-life user movement into movement on a virtual display (par. 0026).  For example, this is useful when playing a video game or otherwise simulating movement. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Balakrishan and in further view of Hiroi and in further view of Breen, as applied to claim 18 above, and in further view Templeman, US 2007/0003915. 

Regarding Claim 19, Best in view of Balakrishnan and in further view of Hiroi and in further view of Breen teaches the system according to claim 18, but does not teach characterized in that the system is further configured to break down the movement of the feet of the person using the system as detected by the sensors, into at least an X component and a Y component,
wherein an X component substantially corresponds to a lateral movement of the feet, and
wherein a Y component substantially corresponds to a forward/backward motion. 


wherein an X component substantially corresponds to a lateral movement of the feet (e.g., System determines movement of a person in the X direction; par. 0087), and
wherein a Y component substantially corresponds to a forward/backward motion (e.g., System determines movement of a person in the Y direction; par. 0087).
Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Balakrishnan and in further view of Hiroi and in further view of Breen with the above features of Templeman.  Templeman suggests that a coordinate system is an easy to way to track the movement of a user in a virtual space (par. 0087).   It should be noted that the invention of Templeman also applies to a mouse which tracks movement in two dimensions (par. 0083).   Thus, it would make sense to combine Templeman with Best, Balakrishnan, Hiroi, and Breen. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Balakrishan and in further view of Hiroi, as applied to claim 10 above, and in further view Brown, US 2020/0100562. 

Regarding Claim 24, Best in view of Balakrishnan and in further view of Hiroi teaches the cyber foot cover according to claim 10, wherein the lateral regions have longitudinal ribs which run in longitudinal direction and protrude from the sole.

(par. 0002).  In the combined invention, one with ordinary skill in the art before the effective filing date could have modified Best in view of Balakrishnan and in further view of Hiroi by adding longitudinal ribs in the lateral regions of the sole of Amos.  The rationale would be to help prevent slippage (par. 0002). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Hiroi.  

Regarding Claim 28, Best (Figs. 1 and 4) teaches a cyber foot cover (10) for use in an apparatus for detecting movements of a person using the apparatus (e.g., Foot operated computer mouse adapter 10 tracks movement of user’s foot; col. 5 lines 3-11), the cyber foot cover (10) comprising:
-at least one sensor (40), 
-a foot cover (12) for receiving the at least one sensor (e.g., Housing 12 receives rollerball 40), wherein the at least one sensor comprises a rolling element arranged in the sole of the cyber foot cover (e.g., Rollerball 40 is arranged in the bottom surface 22, which is considered a “sole”), wherein the rolling element is formed by a sphere or an all-side roller (e.g., Rollerball 40 is a sphere), 
-fastening means (14) with which the foot cover is attachable to the leg of the person using the apparatus (e.g., Top straps 14 hold foot of user in place), and
-a sole (22).  



However, Hiroi (Fig. 5) teaches wherein the at least one sensor further comprises a load sensor (820), wherein the load sensor is configured to determine a load applied to a sole of a shoe (par. 0113); and a sole that is curved (e.g., Bottom of foot input section 80 is curved).  In the combined invention, the load sensor of Hiroi would measure the load applied to the rollingball 40 of Best.  Moreover, the housing of Best would be shaped like a typical shoe.  This would allow a continuously sliding rolling movement of the foot of the person using the apparatus during movement of the leg of the person using the apparatus.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best with the above teachings of Hiroi.  A shoe-shaped housing would allow the user to place his or her feet into a device that is shaped like a foot, allowing the user to more easily move the device around.    

Allowable Subject Matter
Claims 29-31 are allowed. 
The following is Examiner’s statement on the reasons for allowance: 
Regarding Claim 29, Best (Figs. 1, 4) teaches apparatus (10) for detecting movements of a person using the apparatus (e.g., Foot operated computer mouse adapter 10 tracks movement of user’s foot; col. 5 lines 3-11), comprising:
-cyber foot covers (22) each cyber foot cover comprising:
a foot cover (12) for receiving at least one sensor (e.g., Housing 12 receives rollerball 40), or at least one marker to track the movement of the foot (col. 5 lines 3-11), 
fastening means (14) with which the foot cover is attachable to the leg of the person
using the apparatus (e.g., Top straps 14 hold foot of user in place).

Hiroi (Fig. 5) further teaches a sole which is curved so as to allow a continuously sliding rolling movement of the foot of the person using the apparatus during movement of the leg of the person using the apparatus.  

Templeman (Fig. 1) further teaches a seat having a support member adapted in that:
-a seat element (e.g., Seat 32 with legs, which are considered a “support member”), on which the person using the apparatus can sit, is attachable to an upper part of the support member (e.g., Person can sit on seat area of seat 32.  The seat area is attached to the legs; par. 0055), and
-the load of the seat element is received substantially along a vertically arranged longitudinal axis of the support member and transferred downwards to a ground (e.g., When user sits, the load of the seat is on the vertical legs and transferred towards the ground),
(e.g., Seat 32 may be a swivel chair; par. 0055); and
-wherein the seat is designed to allow at least a movement of the legs from the knee to the distal end of the legs of the person using the apparatus (e.g., User may move legs while seated in seat 32, as shown in Fig. 1). 

However, Templeman, the closest prior art, does not teach wherein the seat is adapted to provide an elevated sitting position of the person thereby establishing a feeling of walking when moving the legs even though the person is sitting with a slight angulation of the legs, and wherein the curvature of the sole in at least one of the longitudinal or transverse direction is adapted to match the design of the seat in order to provide a smooth rolling motion of the feet when moving the legs, and wherein the stability of the person is achieved by the elevated sitting position.

Claims 30-31 are allowed because they depend on claim 29. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant argues that Amos does not teach the new limitation to these claims, “wherein the at least one sensor comprises a rolling element arranged in the sole of the cyber foot cover, wherein the rolling element is formed by a sphere or an all-side roller, and wherein the at least one sensor further comprises a rotation angle 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 12, 2021